Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13, 17-19 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 13, the “compressive stress” is unclear because it is unsure whether the compressive stress in the claim 13 differs from the ‘compressive stress’ in the claim 12. If they are different, they must be distinguished from each other. If they are the same, the ‘compressive stress’ in the claim should be ‘the compressive stress’.

Regarding claims 17-19 and 24, because of their dependency on claim 13, these claims are also rejected for the reasons set forth above with respect to claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-16 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard (US 7592211) in view of Makiyama (US 20080290372).

Regarding claim 12. Fig 10 of Sheppard discloses A field-effect transistor 100 having a gate electrode 32 formed on a surface of an electron supply layer 22, a source electrode 30 (left) thereon and a drain electrode 30 (right) thereon, the field-effect transistor, comprising:
an insulation film 24 including a first insulation film (col 9, lines 52-53: “multiple layers of uniform and non-uniform composition”. Thus, the bottommost layer on a surface of 22 being the first insulating film), having compressive stress (col 10, line 4) therein, being formed on a surface of the electron supply layer (Fig 10), and 
a second insulation film (col 9, lines 52-53: “multiple layers of uniform”. Thus, another layer above the bottommost layer being a second insulating film), being formed on top faces of the first insulation film, and the insulation film covering the electron supply layer (Fig 10).
But Sheppard does not explicitly disclose the second insulation film having tensile stress.
However, Sheppard discloses 24 includes multiple layers of uniform and/or non-uniform composition (col 9, lines 52-53) and further the layer is in compressive or tensile strain (col 10, line 4). It means that each layers of the multiple layers of non-uniform composition might have varied dielectric constants and thus another layer of the multiple layers could have tensile stress when the bottommost layer has compressive stress. Further, Schmitz (US 6316820) discloses variation of compressive and tensile SiN by changing composition (col 4, liens 57- col 5, lines 1-5; col 5, lines 40-48; col 6, lines 55-67 – col 7, lines 1-9; col 7, lines 19-34; col 7, lines 67- col 8, lines 1-13).
Furthermore, Fig 3 of Makiyama discloses a multiple SiN passivation structure with tensile stress layer 20b [0078] on top of compressive stress layer 20a [0077] with material characteristics. 
Thus, in light of such teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sheppard’s multiple insulating layers with non-uniform composition to have the Makiyama’s stacked SiN passivation structure for the purpose of providing enhanced surface passivation of III-N based HEMT device with reduced photoinduced effects on the electron concentration by modified the surface states of using cost effective SiN material.
And further, Sheppard discloses an opening portion (see the area LG2 -LG1) of the insulation film having trapezoidal prism's oblique contour faces (Fig 10), being formed in a region to form the gate electrode in the insulation film, which makes contacts on surfaces each thereof with the electron supply layer (Fig 10), wherein
the gate electrode is made to have a schottky junction with the electron supply layer in a region where the electron supply layer is exposed through the opening portion (col 11, lines 30-31);
the insulation film has contacts with the gate electrode on trapezoidal prism's oblique contour faces each at the opening portion, and on top faces thereat opposing to a surface where the insulation film has contacts with the electron supply layer (Fig 10); and also
cross-sectional shapes of trapezoidal prism's oblique contour faces each at the opening portion are made to have inclination angles being set in a range from 45 degrees to about 90 degrees (col 13, lines 29-29) which is overlapped to the claimed range of twenty-five degrees to seventy-five degrees with respect to a surface of the electron supply layer. The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
Therefore the fact that applicant’s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.

Regarding claim 14. Sheppard in view of Makiyama discloses The field-effect transistor as set forth in claim 12, Sheppard discloses wherein the insulation film is a silicon nitride film (col 13, line 31).

Regarding claim 15. Sheppard in view of Makiyama discloses The field-effect transistor as set forth in claim 12, Sheppard discloses wherein the electron supply layer is formed on a channel layer formed 20 on a semiconductor substrate 10 made of silicon carbide (SiC) (col 8, lines 25-26), gallium nitride (GaN) or sapphire.

Regarding claim 16. Sheppard in view of Makiyama discloses The field-effect transistor as set forth in claim 12, Sheppard discloses wherein the field-effect transistor includes a GaN-based high-electron-mobility transistor (col 6, lines 62-67).

Regarding claim 20. Sheppard in view of Makiyama discloses The field-effect transistor as set forth in claim 14, Sheppard discloses wherein the electron supply layer is formed on a channel layer 20 formed on a semiconductor substrate 10 made of silicon carbide (SiC) (col 8, lines 25-26), gallium nitride (GaN) or sapphire.

Regarding claim 21. Sheppard in view of Makiyama discloses The field-effect transistor as set forth in claim 14, Sheppard discloses wherein the field-effect transistor includes a GaN-based high-electron-mobility transistor (col 6, lines 62-67).

Regarding claim 22. Sheppard in view of Makiyama discloses The field-effect transistor as set forth in claim 15, Sheppard discloses wherein the field-effect transistor includes a GaN-based high-electron-mobility transistor (col 6, lines 62-67).

Regarding claim 23. Sheppard in view of Makiyama discloses The field-effect transistor as set forth in claim 16, Sheppard discloses wherein the GaN-based high-electron-mobility transistor is an AlGaN/GaN high-electron-mobility transistor (col 6, lines 62-67).

Regarding claim 24. Sheppard in view of Makiyama discloses The field-effect transistor as set forth in claim 19, Sheppard discloses wherein the GaN-based high-electron-mobility transistor is an AlGaN/GaN high-electron-mobility transistor (col 6, lines 62-67).

Regarding claim 25. Sheppard in view of Makiyama discloses The field-effect transistor as set forth in claim 21, Sheppard discloses wherein the GaN-based high-electron-mobility transistor is an AlGaN/GaN high-electron-mobility transistor (col 6, lines 62-67).

Regarding claim 26. Sheppard in view of Makiyama discloses The field-effect transistor as set forth in claim 22, Sheppard discloses wherein the GaN-based high-electron-mobility transistor is an AlGaN/GaN high-electron-mobility transistor (col 6, lines 62-67).

Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard (US 7592211) and Makiyama, and further in view of Ancona (NPL: M. G. Ancona, S. C. Binari and D. J. Meyer, "Fully coupled thermoelectromechanical analysis of GaN high electron mobility transistor degradation", April 5 2012, Journal of Applied Physics, 111, pp 074504-1 - 074504-16)

Regarding claim 13. Sheppard in view of Makiyama discloses The field-effect transistor as set forth in claim 12. But Sheppard in view of Makiyama does not specifically disclose the claimed range of stress of  wherein compressive stress of the first insulation film is set in a range from minus three gigapascals (−3 GPa) to minus zero point five gigapascal (−0.5 GPa).
However, the claimed range of SiN in compress stress in the claimed device structure is well known in the art. For example, Ancona discloses -2 GPa (in the end of 2nd paragraph, right col, page 0745034-12; see also Fig 14 and Fig 17).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sheppard in view of Makiyama’s device structure have the Ancona’s material characteristics for the purpose of providing enhanced   thermal stresses characteristics under high-power conditions. Thereby enhancing liability of GaN based HEMT (3rd paragraph, left col, page 074504-15).  

Regarding claim 17. Sheppard and Makiyama in view of Ancona disclose The field-effect transistor as set forth in claim 13, Sheppard discloses wherein the insulation film is a silicon nitride film (col 13, line 31).

Regarding claim 18. Sheppard and Makiyama in view of Ancona disclose The field-effect transistor as set forth in claim 13, Sheppard discloses wherein the electron supply layer is formed on a channel layer 20 formed on a semiconductor substrate 10 made of silicon carbide (SiC) (col 8, lines 25-26), gallium nitride (GaN) or sapphire.

Regarding claim 19. Sheppard and Makiyama in view of Ancona disclose The field-effect transistor as set forth in claim 13, Sheppard discloses wherein the field-effect transistor includes a GaN-based high-electron-mobility transistor (col 6, lines 62-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826